Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00658-CV

                                 BASIC ENERGY SERVICES, L.P.,
                                          Appellant

                                                   v.

                       Enedina S. LOPEZ and The Estate of Rodolfo Lopez, Jr.,
                                           Appellees

                       From the 81st Judicial District Court, Frio County, Texas
                                  Trial Court No. 17-08-00245CVF
                              Honorable Lynn Ellison, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2020

DISMISSED

           Appellant Basic Energy Services, L.P. filed a motion to dismiss, requesting that this court

dismiss its appeal. The motion states that the parties have entered into a settlement agreement and

desire to dismiss the appeal. The motion further states that the settlement agreement has been fully

consummated and that all costs of the appeal are to be borne by appellant. Appellees Enedina S.

Lopez and the Estate of Rodolfo Lopez, Jr. have not opposed the motion. See TEX. R. APP. P.

10.3(a). Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against appellant.

                                                    PER CURIAM